Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 1 of 7 PageID #: 7271




                             EXHIBIT B
             Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 2 of 7 PageID #: 7272

From:       Steve Barger(steve@thebargergroup.com)
To:         Whalen, Karen
CC:         Ward, Kevin P; Diaz, Laura
BCC:
Subject:    RE: Follow Up
Sent:       04/06/2014 12:27:29 AM +0100 (GMT)
Attachments:TBG W9.tiff; FD10.pdf; FD.pdf; FD8.pdf; FD9.pdf; FD Master Invoice 2.16.14.pdf;

,
                                     m                             v                                           m                    m                     m           v
     m
                 b
     v                       b    m           b
                                                                                                           m
         v                                                         m                                           b                    mb                    b
             m                                                 v           v           m                                                                 v                    b
                 m                        v                                                                                         m
             v
                             v                    q                    m
    m                                         v                                            b           v           x        v                    x       v
                         v            m       v        x
             ,

     v
                                      Purpose Driven. Principle Based. Client Centered.
                                                        Steve Barger
                                                                        TheBargerGroup
                                                                         480-225-8783
                                                                   steve@thebargergroup.com
                                                                   www.thebargergroup.com

From:        ,                                                                 m
Sent:        ,                    ,       :
To:   v B
Cc:      , v     ;               ,
Subject:
         v                                                                         v               v                                m                         v       m
         v     q
    ,             b                                                        b                                                ,                                     b
  x m                                                      v                                           x                                                                  ,
                                 b m
                                          ,
B        ,

                 m                    m            m       b                                                                ,                            m
                     m                                                                     ,               m                                     b            v
m                                                      ,                           b                                            m        ,           b
     mm                                           b                            v               v                   mm                        ,
    mm               b                             m                                   m                                m
                                                                               CONFIDENTIAL                                                          FDC00053142
Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 3 of 7 PageID #: 7273




                                 CONFIDENTIAL                      FDC00053143
Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 4 of 7 PageID #: 7274




                                 CONFIDENTIAL                      FDC00053144
Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 5 of 7 PageID #: 7275




                                 CONFIDENTIAL                      FDC00053145
Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 6 of 7 PageID #: 7276




                                 CONFIDENTIAL                      FDC00053146
Case 1:17-cv-04869-FB-LB Document 111-2 Filed 08/31/19 Page 7 of 7 PageID #: 7277




                                 CONFIDENTIAL                      FDC00053147
